Appeal by the defendant from a judgment of the Supreme Court, Kings County (Firetog, J.), rendered February 9,1995, convicting him of criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The jury reasonably relied on the presumption set forth in Penal Law § 265.15 (4) to infer the defendant’s intent to use a loaded firearm unlawfully against another (see, People v Steward, 213 AD2d 570; People v Bumbury, 194 AD2d 735). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are without merit. Miller, J. P., Copertino, Krausman and Florio, JJ., concur.